382 F.2d 296
PANAMA CANAL COMPANY, Appellant,v.Manuel GARCIA, on behalf of himself and others similarlysituated, appellee.
No. 23939.
United States Court of Appeals Fifth Circuit.
Aug. 16, 1967, Rehearing Denied Sept. 20, 1967.

David J. Markun, Dwight A. McKabney, Balboa Heights, C.Z., for appellant.
Woodrow deCastro, Balboa, C.Z., for appellee.
Before JONES, GEWIN and SIMPSON, Circuit Judges.
PER CURIAM:


1
Manuel Garcia brought an action in the District Court of the Canal Zone for himself and other employees similarly situated against the Panama Canal Company claiming overtime wages for the period extending from November 6, 1959, through March 17, 1962.  Garcia and the others of the class were employed at the Mindi Dairy, owned and operated by the Company.  The facts were stipulated.  The claims for overtime wages are based on Section 23 of the Act of March 28, 1934, the so-called Thomas Amendment.  48 Stat. 522.1  The findings and conclusions of the district court are set forth in its reported opinion.  Garcia v. Panama Canal Co., D.C.C.Z.1966, 253 F.Supp. 262.  There is not and will not be any controversy with respect to compensation of Garcia and those of like situation for any period subsequent to March 17, 1962.


2
We are persuaded that the judgment of the district court was correct.  It does not appear that a useful purpose would be served by a discussion of the contentions of the parties with respect to an issue that will not likely be raised again.

The judgment of the district court is

3
Affirmed.



1
 In the 1966 codification of Title 5, U.S.C., the Thomas Amendment appears as 5544(a) and 6102